DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 5 and 6 have been added. Claims 1-6 are currently pending. Applicant’s amendments, with respect to the specification, overcome the objection to the specification. The objection has been withdrawn.

Response to Arguments
With respect to claim 1, Applicant argues (See pages 7) that Gorfein ‘862 does not teach “monitors whether the web information is illegally copied … using at least one unique authority information among a plurality of unique authority information”. Examiner respectfully disagrees.
Gorfein ‘862 discloses (See para 0018) that an invention aims at creating a search criteria based on a copyright work including a movie, music, or software (See para 0034) for sharing a torrent file over a peer-to-peer network. The system stores a torrent file to a torrent file database and obtains a plurality of participant IP addresses of participants currently connected to the torrent file through a tracker server. Thus, the plurality of participant IP addresses (unique authority information) is used to establish a connection and so is a data piece with a cryptographic hash (additional unique authority information) from the participant for verifying a correct match with the torrent file  (See para 0018) as Applicant indicated in the argument. However, on the other hand, the system also verifies that the torrent file corresponds to a media file containing copyrighted work (See para 0018). To carry out this task, the system obtains geographic data of the participant based on the participant IP address and associates the 
In claim 1, Applicant argues (See pages 8) that Shen ‘406 does not teach “substitutes other unique authority information into script information which issues an access command to monitor the website”. Examiner respectfully disagrees.
Shen ‘406 discloses (See para 0035-0036 and FIG. 1) that the monitoring agent 110 may execute the set of command data 112 (access command) including web addresses (unique authority information)  of the target website 108 to access the target website 108 in a peer-to-peer monitor network for generating the diagnostic data, i.e., monitoring the target website. The monitoring agent 110 may be a thin open source code embedded in the web servers to execute a set of the command data 112. Moreover, the monitoring websites 106 on which the monitoring agent 110 resides may render a valued added service to clients of monitoring websites 106A-N through modifying the thin open source code to customize functions performed by the monitoring websites 106 (See para 0039). In other words, the thin open source code (script information) which executes the set of command data 112 (See para 0035) has been modified to customize functions for a different client of the monitoring websites which may need the target website (unique authority information) corresponding to the different client to be substituted into the thin open source. On top of that, the specification may be silent as to how an “access command” should be defined.
Applicant’s other arguments are based on Applicant's arguments against claim 1 discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, the specification does not sufficiently describe how the claimed function “information hash value” can be a “password for discerning the illegally copied web information”.  The specification merely provides antecedent basis and the limitation is not “described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”; See MPEP § 2161.01(I).  Normally, the hash values of contents are used to identify matched ones of the contents based on their uniqueness and passwords are used to authenticate users.  The claim, however, combines hashes and passwords in an incomprehensible manner “for discerning the illegally copied web information”.  Because the claim uses terminology in a manner contrary to its ordinary meaning and in a manner that is incomprehensible, and because the Specification does not resolve this deficiency with an adequate written description, the claims are not adequately supported by the written description as filed.  Finally, the Examiner notes that the claim limitation is too incomprehensible to perform an adequate prior art analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorfein et al., US-20140289862-A1 (hereinafter “Gorfein ‘862”) in view of Shen, US-20080189406-A1 (hereinafter “Shen ‘406”).
Per claim 1 (independent):
Gorfein ‘862 discloses: A website monitoring system, comprising: a website in which web information is stored; and a monitoring server which monitors whether the web information is illegally copied; web information using at least one unique authority information among a plurality of unique authority information having an access right to the website (FIG. 1, [0034], “the system and method for terminating copyright infringement by BitTorrent users described herein … The torrent file is the web using the client-server model. Torrent files are typically published on websites or elsewhere” [Emphasis added.]; [0038], “Each of the torrent file websites are searched for a torrent file according to the search criteria at step 110”; [0039], “Torrent files have an "announce" section, which specifies the URL of the tracker server, and an "info" section, containing suggested names for the files, their lengths, the piece length used, and a cryptographic hash code for each piece.” [Emphasis added.]; [0040], “Tracker server information is obtained from the torrent file at step 116 … The tracker server maintains information about all peers using the torrent file including their IP addresses to allow peers to connect to one another.” [Emphasis added.]; [0041], “An attempt is made to establish connection with a participant using a participant IP address selected from the plurality of participant IP addresses at step 122. A request is sent for a data piece to the participant with the participant IP address selected. If successful, the participant will send back the data piece.” [Emphasis added.]; [0043], “The participant is verified to be sharing the media file at step 132.”; [0045], “The geographic data of the participant is obtained based on the participant IP address at step 136.” where the system monitors possible copyright infringements of BitTorrent users who share torrent files on their own websites. Once a torrent file (web information) that may be shared by an illegal publisher is searched, the system obtains information about all peers using the torrent file including their IP addresses and associated cryptographic hash from the tracker server. Subsequently, a connection attempt is made with a participant using a particular IP address from the plurality of participant IP addresses along with associated cryptographic hash (unique authority information). If the participant is verified to be sharing the media file, the geographic data of the participant is obtained. However, Gorfein ‘862 is silent on a case where the connection attempt to the participant by using their IP and hash is failed (or blocked).).
Gorfein ‘862 does not disclose but Shen ‘406 discloses: senses whether the unique authority information is blocked from the website, and resumes the monitoring of the web information using the other unique authority information except the blocked unique authority information when the unique authority information is blocked from the website, wherein when the unique authority information is blocked from the website, the monitoring server automatically substitutes other unique authority information into script information which issues an access command to monitor the website (FIG. 1, [0033], “a central module 102 communicating with a website 106A-N and a target website 108 … a monitoring agent 110A-N, a command data 112, and a master database 114” [Emphasis added.]; [0035], “The monitoring agent 110A-N may be a thin open source code … embedded in the web servers (e.g., the web server 216 of FIG. 2) to execute a set of the command data (e.g., the command data 112 of FIG. 1-2)” [Emphasis added.]; [0036], “The monitoring agent 110A-N may execute the set of command data of the central module 102 to generate the diagnostic data (e.g., the diagnostic data 212 of FIG. 2) of the target website 108 of the peer-to-peer monitor network. The command data 112 may be web addresses of the target website 108 which may be executed to access the target website 108 in the peer-to-peer monitor network” [Emphasis added.]; [0039], “another monitoring agent 110A-N of the peer-to-peer monitor network may be assigned automatically to monitor the target website 108 when any one of the monitoring agents 110A-N fails to perform the accessing the target website 108 … the monitoring websites 106A-N may be enabled to render a valued added service to clients of monitoring websites 106A-N through modifying the thin open source code to customize functions performed by the monitoring websites 106A-N” [Emphasis added.]; FIG. 3, [0056], “a table view 300 showing details of the monitoring agent 110A-N of FIG. 1 … a monitoring agent id field 302, a website URL field 304, a ISP field 306, a region field 308, a status field 310, a assigned target website field 312 and others field 314” [Emphasis added.] where if one of the monitoring agents 110A-N fails to perform the accessing (i.e. blocked) the target website 108, another monitoring agent is automatically assigned to monitor the target website. Specifically, one of other monitoring agents 302 may be selected for the same target website 312 as the table view 300 (plurality of unique authority information) shown in FIG. 3 in which 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gorfein ‘862 with the automatic assignment of a monitoring agent based on a connection status as taught by Shen ‘406 because it would monitor the peer-to-peer network in a smooth way when any one of the monitoring agents fails to perform the accessing the target website.

Per claim 2 (dependent on claim 1):
Gorfein ‘862 does not disclose but Shen ‘406 discloses: The website monitoring system of claim 1, wherein the monitoring server stores a blocking mapping table in which the unique authority information blocked from the website and the website which blocks the unique authority information are mapped to each other ([0055], “The system may further include the processor module 202 of the central module 102 to configure the set of command data based on the parameter data of the target website 108 and/or a capability of monitoring agents 110A­N.” [Emphasis added.]; FIG. 3, [0057], “The website URL field 304 may display the information associated with the address of the website 106A-N of FIG. 1 to which the monitoring agent id is assigned” [Emphasis added.]; [0058], “The status field 310 may display the information associated with the status of the monitoring agent 110A-N accessing the assigned target website ( e.g., the target website 108 of FIG. 1). The assigned target website field 312 may display the target website assigned to the any one of the monitoring agents” [Emphasis added.] where the central module 102 (monitoring server) stores the parameter data as shown in the table view of FIG. 3 for generating the set of command data (authority information). The status 310 shows which when the other unique authority information is blocked from the website which blocks the unique authority information extracts the unique authority information corresponding to the website which blocks the unique authority information from the blocking mapping table and resumes the monitoring of the website which blocks the unique authority information using the extracted unique authority information depending on whether the extracted unique authority information is unblocked ([0039], “another monitoring agent 110A-N of the peer-to-peer monitor network may be assigned automatically to monitor the target website 108 when any one of the monitoring agents 110A-N fails to perform the accessing the target website 108 … the monitoring websites 106A-N may be enabled to render a valued added service to clients of monitoring websites 106A-N through modifying the thin open source code to customize functions performed by the monitoring websites 106A-N” [Emphasis added.]; [0055], “The system may further include the processor module 202 of the central module 102 to configure the set of command data based on the parameter data of the target website 108 and/or a capability of monitoring agents 110A­N.” [Emphasis added.]; FIG. 3, [0056], “a table view 300 showing details of the monitoring agent 110A-N of FIG. 1 … a monitoring agent id field 302, a website URL field 304, a ISP field 306, a region field 308, a status field 310, a assigned target website field 312 and others field 314” [Emphasis added.]; [0057], “The website URL field 304 may display the information associated with the address of the website 106A-N of FIG. 1 to which the monitoring agent id is assigned” [Emphasis added.]; [0058], “The status field 310 may display the information associated with the status of the monitoring agent 110A-N accessing the assigned target website ( e.g., the target website 108 of FIG. 1). The assigned target website field 312 may display the target website assigned to the any one of the monitoring agents” [Emphasis added.] where if the other monitoring agent (the other authority information) fails to access the target website, in a similar way, the central module (monitoring server) may assign the previous 

Per claim 3 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 4 (dependent on claim 3):
Gorfein ‘862 in view of Shen ‘406 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491